10/04/2021



                                                                                           Case Number: DA 21-0437




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0437

IN RE THE PARENTING OF C.J.E. and
S.M.E.:

TEGAN RAE KELLER

            Petitioner and Appellant,
                                                               SECOND
                                                     ORDER OF MEDIATOR APPOINTMENT
      v.

NOAH FREDRICK EGLESTON,

            Respondent and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4), (c),
        On September 27, 2021, E. Wayne Phillips was appointed as Mediator. He has
since informed this office that he must decline the appointment.
        ACCORDINGLY, the appointment of Judge Phillips is rescinded, and: IT IS
ORDERED THAT KENNETH D. TOLLIVER, whose name appears next on the list of
attorneys desiring appointment as mediators for Domestic Relations appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this 4th day of October, 2021.

                                                          ___________________________
                                                                      Bowen Greenwood,
                                                               Clerk of the Supreme Court


c:     Mary-Elizabeth Sampsel; Terrance Toavs, Kenneth D. Tolliver